    Case 1:21-cv-00093-LEW Document 12 Filed 07/09/21 Page 1 of 7                   PageID #: 26




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MAINE

    RICHARD MORGAN KINNEY,                    )
                                              )
                  Plaintiff,                  )
                                              )
    vs.                                       )
                                              )
    AROOSTOOK COUNTY JAIL, NURSE              )
    ALISON OUELETT, AND                       )            Civil No. 1:21-cv-00093-LEW
    CORRECTIONS OFFICER THORN,                )
                                              )
                 Defendants                   )
                                              )

     DEFENDANTS ALISON WILLETTE AND RONALD OLDFIELD’S ANSWER AND
     AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT AND DEMAND FOR
                              JURY TRIAL

          NOW COME Defendants Alison Willette, RN, CCHP and Ronald Oldfield, PA1, by and

through undersigned counsel, Thompson Bowie & Hatch LLC, and answer Plaintiff’s Complaint

(ECF No. 1) as follows:

      FORM USED BY A PRISONER IN FILING A COMPLAINT UNDER THE CIVIL
               RIGHTS ACT, 42 U.S.C. § 1983, WITH JURISDICTION
                           UNDER 28 U.S.C. § 1343

                                    I.     Previous Lawsuits2

          Defendants Willette and Oldfield are without sufficient information or knowledge

with which to form a belief as to the truth of the allegations contained in Section I of Plaintiff’s




1Ronald Oldfield, PA is not included as a defendant in the caption, but is identified as an
additional defendant in Section III of the Complaint.

2   To the extent that section headings are provided in the Court’s civil complaint form, those
headings are repeated herein solely for the Court’s ease of reference, and do not connote
admission of any fact alleged or implied by those headings. If the section headings are intended
to serve as an allegation of fact, any such allegation is denied.



                                                  1
Case 1:21-cv-00093-LEW Document 12 Filed 07/09/21 Page 2 of 7                         PageID #: 27




Complaint regarding Previous Lawsuits, and, therefore, deny those allegations.

                              II.     Place of Present Confinement

       Defendants Willette and Oldfield are without sufficient information or knowledge to form

a belief as to the truth of the allegations regarding the Plaintiff’s present place of confinement set

forth in Section II, Page 2 of Plaintiff’s Complaint. (ECF No. 1; Page ID #2) and, therefore, deny

those allegations. At all times relevant to the matters set forth in the Complaint, Defendants

Willette and Oldfield acknowledge Plaintiff was confined to the Aroostook County Jail.

       A.      Defendants Willette and Oldfield are without sufficient information or knowledge

to form a belief as to the truth of the allegations regarding the grievance procedure at the

Washington County Jail, but admit that the Aroostook County Jail has a grievance procedure.

       B.      Defendants Willette and Oldfield are without sufficient information or knowledge

to form a belief as to the truth of the allegations contained in Section II, Paragraph B of Plaintiff’s

Complaint, and, therefore, deny those allegations.

       C.      Defendants Willette and Oldfield are without sufficient information or knowledge

with which to form a belief as to the truth of the allegations contained in Section II, Paragraph C

of Plaintiff’s Complaint, and, therefore, deny those allegations.

                                           III.    Parties

       A.      Defendants Willette and Oldfield admit that Richard Morgan Kinney is the Plaintiff

in this action as set forth in Section III, Paragraph A on Page 2 of Plaintiff’s Complaint, but are

without sufficient information with which to form a belief as to the truth of the remaining

allegations and, therefore, deny those allegations

       B.      Defendants Willette and Oldfield admit that Defendant Willette has been named as

a defendant in this action, although the spelling of her name is incorrect, and that she serves as the



                                                  2
Case 1:21-cv-00093-LEW Document 12 Filed 07/09/21 Page 3 of 7                     PageID #: 28




Nursing Supervisor for MedPro Associates at the Aroostook County Jail as set forth in Section III,

Paragraph B on Page 2 of Plaintiff’s Complaint.

       C.      Defendants Willette and Oldfield admit that Ronald Oldfield, PA, has been named

by Plaintiff as an additional Defendant in this action as set forth in Section III, Paragraph C on

Page 3 of Plaintiff’s Complaint (ECF No. 1; Page ID #3), as have the Aroostook County Jail and

Corrections Officer Thorn.

                                   IV.       Statement of Claim

       Defendants Willette and Oldfield deny Plaintiff’s allegations that he has been denied

adequate medical care. At all times relevant to Plaintiff’s Complaint, the health care rendered to

Plaintiff by Defendants Willette and Oldfield was reasonable, timely and appropriate.

       Plaintiff’s Statement of Claim does not contain separate paragraphs regarding the

allegations raised against the named Defendants. Many of the allegations contained in the

Statement of Claim do not concern Defendants Willette and Oldfield, but rather concern other

named Defendants or Third Parties, and therefore, do not require a response.

       To the extent the Statement of Claim raises allegations against Defendants Willette and

Oldfield, each and every such allegation is specifically denied.

                                             V.    Relief

       Section V on Page 3 Plaintiff’s Complaint is a prayer for relief to which no response is

required.

       To the extent Section V contains allegations against Defendants Willette and Oldfield,

those allegations are specifically denied.

       WHEREFORE, Defendants Willette and Oldfield respectfully request that all relief

requested by the Plaintiff be denied and that Defendants Willette and Oldfield be awarded



                                                  3
Case 1:21-cv-00093-LEW Document 12 Filed 07/09/21 Page 4 of 7                       PageID #: 29




judgment on the Plaintiff’s Complaint and their costs, attorneys’ fees, and other such relief as the

Court deems just and proper.

                                      Demand for Jury Trial

       Defendants Willette and Oldfield respectfully demand a jury trial pursuant to

Fed.R.Civ.P.38(b).

                                  Affirmative and Other Defenses

       1.      Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

       2.      At all times relevant to Plaintiff’s Complaint, the health care rendered to Plaintiff

by Defendants Willette and Oldfield was reasonable, appropriate, adequate and timely.

       3.      The Plaintiff has failed in his duty to mitigate his damages and, therefore, the

Plaintiff is barred from recovery against Defendants Willette and Oldfield.

       4.      The conduct of Plaintiff was the sole or contributing cause of his damages.

       5.      Plaintiff’s claims are barred or reduced based on his comparative fault.

       6.      Plaintiff’s damages, if any, are the result of intervening or superseding events,

which bar or reduce his claims.

       7.      Any negligence, which specifically is denied, occurred as a result of the acts or

omissions of third parties over whom Defendants Willette and Oldfield had no control.

       8.      The allegations raised by Plaintiff and the injuries of which the Plaintiff complains

were not caused by any conduct on the part of Defendants Willette and Oldfield, but assert conduct

by third parties over which Defendants Willette and Oldfield exercised no control.

       9.      The Plaintiff’s claims are barred by the doctrines of absolute and/or qualified

immunity.




                                                 4
Case 1:21-cv-00093-LEW Document 12 Filed 07/09/21 Page 5 of 7                        PageID #: 30




        10.     Plaintiff’s claims are barred for failure to exhaust administrative remedies pursuant

to the Prison Litigation Reform Act of 1995, codified at 42 U.S.C. § 1997e(a), prior to initiating

his present claim.

        11.     The conduct of Defendants Willette and Oldfield violated no clearly established

constitutional rights of the Plaintiff.

        12.     The actions of Defendants Willette and Oldfield did not rise to the level of

deliberate indifference to Plaintiff’s serious medical needs.

        13.     The actions of Defendants Willette and Oldfield were at all times conducted in good

faith and without knowledge that any of their conduct violated any clearly established statutory or

constitutional rights of the Plaintiff.

        14.     The conduct of the Defendants Willette and Oldfield was not arbitrary or

unreasonable.

        15.     The injuries of which the Plaintiff complains were not caused by any policy,

custom, or by deliberate indifference on the part of Defendants Willette and Oldfield.

        16.     Defendants Willette and Oldfield did not act with concert of action or plan, or take

overt steps to deny Plaintiff his constitutionally protected rights.

        17.     Defendants Willette and Oldfield were not the moving force behind any claimed

injuries to the Plaintiff.




        WHEREFORE, Defendants Willette and Oldfield respectfully request that all relief

requested by the Plaintiff be denied and that Defendants Willette and Oldfield be awarded



                                                  5
Case 1:21-cv-00093-LEW Document 12 Filed 07/09/21 Page 6 of 7                       PageID #: 31




judgment on the Plaintiff’s Complaint and their costs, attorneys’ fees, and other such relief as the

Court deems just and proper

       Dated this 9th day of July, 2021 at Portland, Maine.


                                              /s/ Elizabeth K. Peck
                                              Elizabeth K. Peck, Esq.
                                              Attorney for Defendants Alison Willette, RN,
                                              CCHP and Ronald Oldfield, PA



THOMPSON BOWIE & HATCH LLC
415 Congress Street, 5th Floor
P.O. Box 4630
Portland, Maine 04112
(207) 774-2500
epeck@thompsonbowie.com




                                                 6
Case 1:21-cv-00093-LEW Document 12 Filed 07/09/21 Page 7 of 7                         PageID #: 32




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 9, 2021, I electronically filed with the Clerk of Court using the
CM/ECF system Defendants Alison Willette and Ronald Oldfield’s Answer and Affirmative
Defenses to Plaintiff’s Complaint and Demand for a Jury Trial. The Court will send a notification
of such filing to any and all counsel of record. A copy of the Defendants’ Answer and Affirmative
Defenses to Plaintiff’s Complaint and Demand for Jury Trial was deposited on this date, via U.S.
Mail, to:

               Richard Morgan Kinney
               MDOC #56372
               Maine Correctional Center
               17 Mallison Falls Rd.
               Windham, ME 04062


Dated: July 9, 2021

                                                       /s/ Elizabeth K. Peck__________________
                                                       Elizabeth K. Peck, Esq.
                                                       Attorney for Defendants Alison Willette,
                                                       RN, CCHP and Ronald Oldfield, PA


THOMPSON BOWIE & HATCH, LLC
415 Congress Street, Fifth Floor
P.O. Box 4630
Portland, Maine 04112
(207) 774-2500
epeck@thompsonbowie.com




                                                  7
